®aTEMc-.,, D¢

KENTUCKY BAR_ ASSOCIATION M_OVAN’I`
V. IN SUPREME COURT
DENNIS MICHAEL STUTSMAN l . RESPONDENT

KBA MEMBER NO. 81569
.OPINION AND ORDER

Respondent, Dennis Michael Stutsman, Was admitted to the practice of
law in the Commonwealth of Kentucky on April 27, 1987. Respondent’s
`Kentucky Bar Association (“KBA”) Member Number is 81569' and his bar roster
address is_ 1112 Taborlake Drive, Lexington, Kentucky 40502._ On July 2 1,
_2016, the KBA Inquiry Commission issued a three-count disciplinary Charge
against Respondent in KBA File Number 24086. The Charge reached the KBA
Board of Governors (the “Board”] by default on February 21, 2017. The Board
found Respondent` guilty of committing all three disciplinary infractions, and l
recommended a suspension from the practice of law for a period of thirty (30)
.days, in addition to'other conditions The case now stands submitted to this
Court for adoption of the Board’s Findings of Fact, Conclusions of Lavir, and

'Recornmendation.

'*l:?

,_‘v

\

The underlying facts of this disciplinary action occurred during the
course of Respondent’s representation of Chelsey Wilson. After Ms. Wilson’s
application for Social Security disability was denied, Respondent was hired to
appeal the denial. Accordingly, on March QO, 2015, Respondent filed a timely
appeal in the United States District Court for the Eastern District `of Kentucky.

The federal judge entered an order on July 20, 2015, requiring the parties to

file appellate briefs within sixty days. Respondent failed to file the appellate

brief on Ms. Wilson’s behalf. Subsequ`ently, the presiding judge became aware
that Respondent had failed to file an appellate brief in another Social Security
case on appeal before a different federal judge. Consequentl_y, the presiding

judge issued an order banning Respondent from filing any new cases in federal

-cour-t for a period of one year. The matter was referred to the KBA Office of Bar

Counsel for disciplinary proceedings

On February 9, 2016 the Inquiry Commission filed a Complaint against
Respondent.. A Fayette County Sherriff served Respondent with the Complaint
on March 18, 2_016. -lnclu`ded with the bar complaint was a request for
additional information and a warning that failure to\respond could result in an
additional charge of misconduct Respondent, however, failed to respond to"

the Complaint. As a result, on duly 21, 2016, the KBA Inquiry Commission "

n filed a three»count Charge against Respondent alleging the following Violations

of the Kentucky Rules'of Professional Conduct: Count I, Supreme Court_Rule
(“SCR”) 3.130-1.3 (_failure to act with reasonable diligence and promptness);' _

Count II, SCR 3.130-3.4(0) (knowingly disobeying an obligation under the rules

2

, of a tribunal); and Count III, SCR 3.130-8.1(b] (failure to respond to a lawful
demand for information from an admissions or disciplinary authority).

` On August 12,' `2015, Respondent-was served with the Charge via
v certified mail. Respondent did not file an answer to lthe Charge and the case
proceeded to the Board by'defaulti By a unanimous vote, Respondent was ‘ -
' found guilty of committing all three disciplinary infractions The Board has
determined that the appropriate punishment_is to suspend Respondent from
the practice of law for thirty (30] days, order him to complete the Ethics and
P_rof_essionalism Enhancement Prograi'n (“EPEP’), and refer him to the Kentucky
Lawyer Assistance Program.

Neither _Respondent, nor the Off`ice of Bar Counsel has requested that
this Court take review of the Board’s decision pursuant to SCR 3. 370(7]. This
Court also declines the opportunity to independently review the Board’s
decision per SCR 3.370(8).T11e Board’ s findings_,are adequately supported by
v the record and its recommended period of suspension is a suitable
punishment See Kentucky BarA'ss’n v. Jttstic_e, 198 S.W.3d 583 (Ky. 2006)
(thirty-day suspension was appropriate`for attorney who failed to file
responsive pleadings resulting in the dismissal'of client"s case); see also
K-enwcky BarA_ss’n'v. Pridemore; 436 s.w.sd 526 (Ky. 2014) (imposing a thirty- _
day suspension, probated for two years, on an attorney with no disciplinary
history, Who failed to file a timely appeal); Kentuck:y Bcir Ass’ n v. Leadingham ,
269 S.W.3d 419 (Ky. 2008) (failure to file appellate briefs warranted a thirty-

day suspension from the practice of law, probated on the completion of _EPEP).

3

¢Q`

This Court‘finds additional support for the Boar__d’s imposition of
suspension based on Respondent’s disciplinary history. On September 4,
2002, Respondent was privately admonished for similar misconduct when he
failed-to timely file an-appellate brief. In that disciplinary proceeding,
Respondent was also found guilty for lack of diligence and failure to keep his y
client reasonably informed. l v

On February 23, 2016, -_this Court imposed further discipline upon §
Respondent in` Stutsman' v. Kentucky BarAss’n, 184 S.W.3d 560 >[Ky. 20061.`
The disciplinary action Was based on a contempt order_issued by the `Kentucky
Court of Appeals for Respondent’s failure to timely file a brief in three separate
cases. Id. The Court of Appeals also referenced si)t other cases in which
Respondent disregarded deadlines and failed to file responses to show cause
orders. _Id. This Court issued a public reprimand for Respondent’s failure to
diligently represent his clients and expedite their cases, and for disobediently
ignoring the Court'of_A_ppeals’ orders. Id. at 561. _

Having reviewed the record, analogous case law, and Respondent’s

disciplinary history, we hereby adopt the Board’s Findings of Fact, Conclusions

of Law, and Recommendation pursuant to SCR 3.3'70(9).

ACCORDINGLY, IT IS ORDERED..THAT:

. Respondent, Dennis Michael Stut_sman, KBA Member Number 81569, is found

guilty of violating scR 3.130--1.3, scR 3.130-3.4(¢), and 3.130-3.1'(b);

. Respondent is suspended from the practice of law_in the Commonwe_alth of -

Kentucky fora period of thirty (30) days;

4

. Respondent may not be reinstated to the practice of law until he completes the

Ethics and Professionalism Enhancement Program;

. Respondent is also hereby referred to the Kentucky Lawyer Assistance Program
for an evaluation; and -

. Pursuant to SCR 3.450, Respondent is'direc'ted to pay all costs associated with
this disciplinary proceeding, in the amount of $ 17 8.95 for which execution -may
issue from this Court upon finality of _this Order.

All sitting. All concur.

ENTERED: April 27, 2017. QQ

di¢rf'EF JUsTi_cE